Opinion issued February 13, 2003





 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01218-CR
____________

DANNY GARCIA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 8
Harris County, Texas
Trial Court Cause No. 1123337



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the above-referenced appeal in the trial
court.  According to the Texas Rules of Appellate Procedure, motions to dismiss in
criminal cases are to be filed in the appellate court.  See Tex. R. App. P. 42.2(a). 
However, the motion is in writing and signed by appellant, as the rule requires.  The
motion states, among other things, that appellant "made this choice voluntarily and
knowingly, and on the advice of counsel."  In addition, the motion to dismiss is
included in the clerk's record which is certified as true and correct by the Harris
County District Clerk.
	We  believe that good cause exists to suspend the operation of Rule 42.2(a)
in this case, as to the requirement that a motion to dismiss an appeal be filed with the
appellate court clerk, in accordance with Rule 2.  See Tex. R. App. P. 2.  We have not
yet issued a decision.  Accordingly, the appeal is dismissed. 
	The clerk of this Court is directed to issue mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.